DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 10 is/are objected to because of the following informalities: 
Claim 10, line 2, “the device” should be amended as “the locking device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "said proximal end" in line 8 renders the claim indefinite because it is unclear whether this limitation is the open proximal end of the syringe barrel or the proximal end of the plunger rod. For the purpose of compact prosecution, it is interpreted as the open proximal end of the syringe barrel.
Regarding claim 15, the phrase "said proximal end" in lines 13-14 renders the claim indefinite because it is unclear whether this limitation is the open proximal end of the syringe barrel or the proximal end of the plunger rod. For the purpose of compact prosecution, it is interpreted as the open proximal end of the syringe barrel.
Claims 16-19 are rejected by virtue of depending on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2005/0070854) in view of Caizza (US 2001/0053886).
Regarding claim 1, Wright discloses 
A locking device (52, fig. 1A and par. 0066. See also figs. 1A-4 and pars. 0001-0080) for locking a plunger rod (36) of a syringe (1) after use and preventing re-use of the syringe (see par. 0079), wherein 
the syringe (1, fig. 1A) includes a barrel (2) having an open proximal end (open proximal end of 2) and a flange (51) provided adjacent said open proximal end (see fig. 1A), wherein the barrel (2) is configured to receive the plunger rod (36) through said open proximal end (see fig. 1A) and a proximal end of the plunger rod (proximal end of 36) is formed disc-shaped (see figs. 1A and 4 for element 50), 
said locking device (52, figs. 1A and 4) comprising 
a mounting portion (53/54/55, fig. 1A) configured for mounting the locking device (52) to the flange (51) adjacent said proximal end (open proximal end of 2) by positive-fit (Examiner notes: see fig. 1E for flange 51 positively coupled to 53/54/55), and 
a plunger rod locking portion (56, fig. 1A) for locking (par. 0079) an axial position of the plunger rod (36) after use of the syringe (par. 0079), wherein 
a communication channel (channel formed within 55/56, fig. 4) is formed in the locking device (52) for enabling insertion of the plunger rod (36) into the open proximal end of the barrel (open proximal end of 2) via the plunger rod locking portion (56) and the mounting portion (53/54/55); wherein 
a width of the communication channel (channel formed within 55/56) is larger inside the plunger rod locking portion (56) to form a chamber (57) for receiving the disc-shaped proximal end (50) of the plunger rod (36) after use of the syringe (see par. 0079).

Wright only discloses in par. 0079, the disc-shaped proximal end 50 of the plunger rod 36 is received within chamber 57 of the locking device 52 as the plunger rod 36 is depressed into the barrel 2. The wall 56 is relatively tight fitting with the disc-shaped proximal end 50 such that it is very difficult if not impossible for the disc-shaped proximal end 50 to be pulled outwardly for the syringe to be reused. Wright is silent about the plunger rod locking portion comprises at least one positive locking device configured to positively lock the axial position of the plunger rod by positive-fit engagement with the disc-shaped proximal end of the plunger rod, for locking the plunger rod at or near a foremost axial position of a distal end of the plunger rod in the barrel after use of the syringe.
However, Caizza teaches a plunger rod locking portion (40, fig. 11 and par. 0039) for locking an axial position of the plunger rod (23) after use of the syringe (see fig. 11) wherein the plunger rod locking portion (40) comprises at least one positive locking device (45) configured to positively lock the axial position of the plunger rod (23) by positive-fit engagement (45 and 41) with the disc-shaped proximal end (41) of the plunger rod (23), for locking the plunger rod (23) at or near a foremost axial position of a distal end of the plunger rod (23) in the barrel after use of the syringe (see fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the inwardly directed ledge (element 45 of Caizza), as taught by Caizza, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0039 of Caizza) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 3, Wright in view of Caizza discloses the locking device as claimed in claim 1, 
Caizza further teaches wherein the at least one positive locking device (45) is configured to retain the disc-shaped proximal end (41) of the plunger rod (23) inside the chamber (see fig. 11) and to prevent withdrawal of the disc-shaped proximal end of the plunger rod (fig. 11 and par. 0039) toward a proximal end of the plunger rod locking portion (proximal end of 40) beyond a minimum distance to a proximal upper rim of the plunger rod locking portion (proximal upper rim of 40, fig. 11), when the axial position of the plunger rod is positively locked (see fig. 11), wherein the minimum distance corresponds at least to an axial length of the at least one positive locking device (see fig. 11). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the inwardly directed ledge (element 45 of Caizza), as taught by Caizza, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0039 of Caizza) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 4, Wright in view of Caizza discloses the locking device as claimed in claim 1, 
Caizza further teaches wherein the chamber (fig. 11) formed by the plunger rod locking portion (40) is configured for preventing full access to the disc-shaped proximal end of the plunger rod from outside the plunger rod locking portion (Examiner notes: see fig. 11, the plunger rod locking portion 40 comprises the inwardly directed ledge 45 at the distal end of 40. Also, the opening formed by element 45 is smaller than the diameter of the disc-shaped proximal end of the plunger rod. Therefore, element 45 is configured to prevent full access to the disc-shaped proximal end of the plunger rod from outside of 40), to prevent withdrawal of the disc-shaped proximal end (41) of the plunger rod (23) out of the chamber (see fig. 11), when the axial position of the plunger rod (23) is positively locked (see fig. 11 and par. 0039).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the inwardly directed ledge (element 45 of Caizza), as taught by Caizza, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0039 of Caizza) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 5, Wright in view of Caizza discloses the locking device as claimed in claim 1, 
Wright further discloses wherein the plunger rod locking portion (56) is integrally formed with the mounting portion (53/54/55, fig. 1A), wherein the plunger rod locking portion (56) comprises a circumferential side-wall (sidewall of 56, fig. 1A).
Caizza further teaches wherein the plunger rod locking portion (40, fig. 11) comprising a circumferential side-wall (sidewall of 40, fig. 11) and the at least one positive locking device (45) is each provided on an inner side of the circumferential side-wall (see fig. 11), or is formed as a cage-like cylindrical member formed by two annular webs interconnected by axial connecting webs, wherein the at least one positive locking device is each provided on an inner side of an annular web or of an axial connecting web (Examiner notes: since claim 5 comprises the “OR” language, either part of the OR statement does not positively recited in claim 5. Therefore, Examiner does not examine the latter part of the OR statement in claim 5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the inwardly directed ledge (element 45 of Caizza), as taught by Caizza, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0039 of Caizza) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 6, Wright in view of Caizza discloses the locking device as claimed in claim 5, 
Caizza further teaches wherein the at least one positive locking device (45) is each formed as a locking nose (45) radially protruding into the plunger rod locking portion (see fig. 11) and being configured for positive-fit engagement with the disc-shaped proximal end (41) of the plunger rod (23, fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the inwardly directed ledge (element 45 of Caizza), as taught by Caizza, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0039 of Caizza) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 9, Wright in view of Caizza discloses the locking device as claimed in claim 5, 
Caizza further teaches wherein the at least one locking nose (45) each has a beveled upper surface facing towards a proximal open end of the plunger rod locking portion and a bottom side extending radially inwards into the chamber formed by the plunger rod locking portion (see fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the inwardly directed ledge (element 45 of Caizza), as taught by Caizza, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0039 of Caizza) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 10, Wright in view of Caizza discloses the locking device as claimed in claim 1, 
Wright further discloses wherein a height of the chamber (chamber of 56) formed by the plunger rod locking portion (56) in an axial direction of the device (52) is equal to a thickness of the disc-shaped proximal end of the plunger rod; or is larger than a thickness of the disc-shaped proximal end of the plunger rod (see fig. 1A) (Examiner notes: since claim 10 comprises the “OR” language, either part of the OR statement does not positively recited in claim 10. Therefore, Examiner does not examine the first part of the OR statement in claim 10).
Regarding claim 15, Wright discloses 
A syringe assembly (fig. 1A) comprising: 
a syringe barrel (2) having a distal end (distal end of 2), an open proximal end (open proximal end of 2) opposite to the distal end (see fig. 1A), a sidewall (sidewall of 2) extending between the distal end and the open proximal end defining a chamber (48), and a flange (51) provided adjacent said open proximal end (see fig. 1A); 
a plunger (40) disposed within the chamber (48) of the syringe barrel (2); 
a plunger rod (36) associated with the plunger (40) and connected with the plunger (via 37, see fig. 3), a proximal end of the plunger rod (proximal end of 36) being formed disc-shaped (see figs. 1A and 4 for element 50); and 
a locking device (52, figs. 1A and 4), which is mounted to the flange (51) adjacent said proximal end (proximal end of 2) by positive-fit (see fig. 1E); wherein 
said locking device (52) comprises 
a mounting portion (53/54/55, fig. 1A) for mounting the locking device (52) to the flange (51) adjacent said proximal end (proximal end of 2) by positive-fit (see fig. 1E), and 
a plunger rod locking portion (56) for locking (par. 0079) the axial position of the plunger rod (36) after use of the syringe (par. 0079), wherein 
a communication channel (channel formed within 55/56, fig. 4) is formed in the locking device (52) for enabling insertion of the plunger rod (36) into the open proximal end of the barrel (open proximal end of 2) via the plunger rod locking portion (56) and the mounting portion (53/54/55); wherein 
a width of the communication channel (channel formed within 55/56) is larger inside the plunger rod locking portion (56) to form a chamber (57) for receiving the disc-shaped proximal end (50) of the plunger rod (36) after use of the syringe (see par. 0079).

Wright only discloses in par. 0079, the disc-shaped proximal end 50 of the plunger rod 36 is received within chamber 57 of the locking device 52 as the plunger rod 36 is depressed into the barrel 2. The wall 56 is relatively tight fitting with the disc-shaped proximal end 50 such that it is very difficult if not impossible for the disc-shaped proximal end 50 to be pulled outwardly for the syringe to be reused. Wright is silent about the plunger rod locking portion comprises at least one positive locking device configured to positively lock the axial position of the plunger rod by positive-fit engagement with the disc-shaped proximal end of the plunger rod, for locking the plunger rod at or near a foremost axial position of a distal end of the plunger rod in the barrel after use of the syringe.
However, Caizza teaches a plunger rod locking portion (40, fig. 11 and par. 0039) for locking an axial position of the plunger rod (23) after use of the syringe (see fig. 11) wherein the plunger rod locking portion (40) comprises at least one positive locking device (45) configured to positively lock the axial position of the plunger rod (23) by positive-fit engagement (45 and 41) with the disc-shaped proximal end (41) of the plunger rod (23), for locking the plunger rod (23) at or near a foremost axial position of a distal end of the plunger rod (23) in the barrel after use of the syringe (see fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the inwardly directed ledge (element 45 of Caizza), as taught by Caizza, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0039 of Caizza) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 16, see the rejection of claim 4 above.
Regarding claim 17, see the rejection of claim 5 above.
Regarding claim 18, see the rejection of claim 6 above.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2005/0070854) in view of Caizza (US 2001/0053886) in further view of Barrelle et al. (US 8,016,795).
Regarding claim 11, Wright in view of Caizza discloses the locking device as claimed in claim 1, 
Wright further discloses wherein the mounting portion (53/54/55, figs. 1A and 1E) comprises an upper plate (55) directed towards the proximal end of the communication channel (see fig. 1E) and a bottom plate (53/54) opposite to said upper plate (see fig. 1E), an interspace (interspace for 51 to be positioned within, fig. 1E) being formed between the upper and bottom plate (see fig. 1E).

    PNG
    media_image1.png
    410
    594
    media_image1.png
    Greyscale

Wright in view of Caizza is silent about wherein at least one protrusion is formed at a proximal end of the mounting portion protruding from the upper plate into the interspace and configured for positive-fit engagement with the open proximal end of the barrel, for mounting the locking device on the flange of the barrel.
However, Barrelle teaches at least one protrusion (protrusion at 16, see annotated fig. 5 below) is formed at a proximal end of the mounting portion (12) protruding from the upper plate (15) into the interspace (see fig. 5) and configured for positive-fit engagement with the open proximal end of the barrel (see figs. 5 and 16, col. 7 lines 39-52), for mounting the locking device on the flange of the barrel (see fig. 16).

    PNG
    media_image2.png
    425
    557
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting portion of Wright’s locking device by adding a protrusion at the proximal opening, as taught by Barrelle, for the purpose of engaging with the barrel of the syringe and preventing the plunger from withdrawing from the syringe (col. 7 lines 39-52 of Barrelle).
Regarding claim 12, Wright in view of Caizza and Barrelle discloses the locking device as claimed in claim 11, 
Barrelle further teaches wherein at least a bottom end of the at least one protrusion facing the bottom plate of the mounting portion is resilient (Examiner notes: see fig. 5 and 16, the upper end of the protrusion is attached to the upper plate and the bottom end of the protrusion is free from the upper plate. Therefore, the bottom end of the protrusion is more resilient compared to the upper end of the protrusion).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting portion of Wright’s locking device by adding a protrusion at the proximal opening, as taught by Barrelle, for the purpose of engaging with the barrel of the syringe and preventing the plunger from withdrawing from the syringe (col. 7 lines 39-52 of Barrelle).
Regarding claim 13, Wright in view of Caizza and Barrelle discloses the locking device as claimed in claim 11, 
Barrelle further teaches wherein the at least one protrusion has a tapered profile having an outer diameter corresponding to the inner diameter of the barrel at the open proximal end (Examiner notes: see fig. 5 and 16 for the protrusion with a tapered profile and an outer diameter corresponding to the inner diameter of the barrel at the open proximal end of the barrel because the semicircular opening 16 corresponding to the dimensions of the sliding part of the plunger rod to prevent the plunger rod from withdrawing from the syringe), 
Wright further discloses wherein a height of the interspace formed between the upper (55) and bottom plate (53/54) of the mounting portion (53/54/55) preferably corresponds to a height of the flange (51) at the open proximal end of the barrel (see fig. 1E).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting portion of Wright’s locking device by adding a protrusion at the proximal opening, as taught by Barrelle, for the purpose of engaging with the barrel of the syringe and preventing the plunger from withdrawing from the syringe (col. 7 lines 39-52 of Barrelle).
Regarding claim 14, Wright in view of Caizza discloses the locking device as claimed in claim 1, as set forth above, except for further comprising at least one protrusion provided in the communication channel reducing a width of the communication channel at least in sections to a width that is smaller than an outer diameter of a plunger used for sealing the barrel, for preventing inadvertent removal of the plunger from the barrel via the communication channel.
However, Barrelle teaches at least one protrusion (protrusion at 16, see annotated fig. 5 below) provided in the communication channel reducing a width of the communication channel at least in sections to a width that is smaller than an outer diameter of a plunger (5) used for sealing the barrel (4), for preventing inadvertent removal of the plunger from the barrel via the communication channel (see figs. 5 and 16, col. 7 lines 39-52).

    PNG
    media_image2.png
    425
    557
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting portion of Wright’s locking device by adding a protrusion at the proximal opening, as taught by Barrelle, for the purpose of engaging with the barrel of the syringe and preventing the plunger from withdrawing from the syringe (col. 7 lines 39-52 of Barrelle).

Claim(s) 1-2, 5-9, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2005/0070854) in view of Castanon et al. (US 2017/0239425).
Regarding claim 1, Wright discloses 
A locking device (52, fig. 1A and par. 0066. See also figs. 1A-4 and pars. 0001-0080) for locking a plunger rod (36) of a syringe (1) after use and preventing re-use of the syringe (see par. 0079), wherein 
the syringe (1, fig. 1A) includes a barrel (2) having an open proximal end (open proximal end of 2) and a flange (51) provided adjacent said open proximal end (see fig. 1A), wherein the barrel (2) is configured to receive the plunger rod (36) through said open proximal end (see fig. 1A) and a proximal end of the plunger rod (proximal end of 36) is formed disc-shaped (see figs. 1A and 4 for element 50), 
said locking device (52, figs. 1A and 4) comprising 
a mounting portion (53/54/55, fig. 1A) configured for mounting the locking device (52) to the flange (51) adjacent said proximal end (open proximal end of 2) by positive-fit (Examiner notes: see fig. 1E for flange 51 positively coupled to 53/54/55), and 
a plunger rod locking portion (56, fig. 1A) for locking (par. 0079) an axial position of the plunger rod (36) after use of the syringe (par. 0079), wherein 
a communication channel (channel formed within 55/56, fig. 4) is formed in the locking device (52) for enabling insertion of the plunger rod (36) into the open proximal end of the barrel (open proximal end of 2) via the plunger rod locking portion (56) and the mounting portion (53/54/55); wherein 
a width of the communication channel (channel formed within 55/56) is larger inside the plunger rod locking portion (56) to form a chamber (57) for receiving the disc-shaped proximal end (50) of the plunger rod (36) after use of the syringe (see par. 0079).

Wright only discloses in par. 0079, the disc-shaped proximal end 50 of the plunger rod 36 is received within chamber 57 of the locking device 52 as the plunger rod 36 is depressed into the barrel 2. The wall 56 is relatively tight fitting with the disc-shaped proximal end 50 such that it is very difficult if not impossible for the disc-shaped proximal end 50 to be pulled outwardly for the syringe to be reused. Wright is silent about the plunger rod locking portion comprises at least one positive locking device configured to positively lock the axial position of the plunger rod by positive-fit engagement with the disc-shaped proximal end of the plunger rod, for locking the plunger rod at or near a foremost axial position of a distal end of the plunger rod in the barrel after use of the syringe.
However, Castanon teaches a plunger rod locking portion (86, figs. 13-14 and par. 0092) for locking an axial position of the plunger rod (28) after use of the syringe (see fig. 15) wherein the plunger rod locking portion (86) comprises at least one positive locking device (66) configured to positively lock the axial position of the plunger rod (28) by positive-fit engagement (66/68) with the disc-shaped proximal end (76, fig. 14) of the plunger rod (28), for locking the plunger rod (28) at or near a foremost axial position of a distal end of the plunger rod (28) in the barrel after use of the syringe (see fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the snap-fit engagement members (elements 66 and 68 of Castanon), as taught by Castanon, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0092 of Castanon) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 2, Wright in view of Castanon discloses the locking device as claimed in claim 1, 
Castanon further discloses wherein a stop surface (proximal facing surface of 86) is provided at a bottom of said chamber (see figs. 13-15) for defining the foremost axial position of the distal end of the plunger rod (28) in the barrel (26) by abutment of the disc-shaped proximal end of the plunger rod with the stop surface (see fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the chamber of Wright’s plunger rod locking portion such that the size of the chamber is large enough to receive the disc-shaped proximal end of the plunger and such that the proximal end face of the disc-shaped proximal end of the plunger abuts with the distal engagement member of the chamber and the distal end face of the disc-shaped proximal end of the plunger abuts with the proximal facing face of the chamber, as taught by Castanon, for the purpose of holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0092 of Castanon) to prevent any accidentally proximal and distal movements of the plunger rod after use of the syringe. 
Regarding claim 5, Wright in view of Castanon discloses the locking device as claimed in claim 1, 
Wright further discloses wherein the plunger rod locking portion (56) is integrally formed with the mounting portion (53/54/55, fig. 1A), wherein the plunger rod locking portion (56) comprises a circumferential side-wall (sidewall of 56, fig. 1A).
Castanon further teaches wherein the plunger rod locking portion (86, figs. 13-15) comprises a circumferential side-wall (sidewall of 86) and the at least one positive locking device (66) is each provided on an inner side of the circumferential side-wall (Examiner notes: see fig. 14 for the locking projection 77 located on the inner side of sidewall of 86), or is formed as a cage-like cylindrical member formed by two annular webs interconnected by axial connecting webs, wherein the at least one positive locking device is each provided on an inner side of an annular web or of an axial connecting web (Examiner notes: since claim 5 comprises the “OR” language, either part of the OR statement does not positively recited in claim 5. Therefore, Examiner does not examine the latter part of the OR statement in claim 5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the snap-fit engagement members (elements 66 and 68 of Castanon), as taught by Castanon, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0092 of Castanon) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 6, Wright in view of Castanon discloses the locking device as claimed in claim 5, 
Castanon further teaches wherein the at least one positive locking device (66) is each formed as a locking nose (77) radially protruding into the plunger rod locking portion (see figs. 13-14) and being configured for positive-fit engagement with the disc-shaped proximal end (76) of the plunger rod (28).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the snap-fit engagement members (elements 66 and 68 of Castanon), as taught by Castanon, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0092 of Castanon) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 7, Wright in view of Castanon discloses the locking device as claimed in claim 6, 
Castanon further teaches wherein the at least one locking nose (77) is each configured to be resiliently deformed or flexed (see figs. 13-14 for 77 on 66) when the disc-shaped proximal end (76) of the plunger rod (28) is pushed beyond the at least one locking nose (77) before the distal end of the plunger rod (28) reaches its foremost axial position in the barrel (see fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the snap-fit engagement members (elements 66 and 68 of Castanon), as taught by Castanon, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0092 of Castanon) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 8, Wright in view of Castanon discloses the locking device as claimed in claim 6, 
Castanon further teaches wherein the at least one locking nose (77) is each formed at a window (window of 86, see fig. 13), which is formed in the plunger rod locking portion (86) such that the chamber (chamber of 86) communicates with an outside of the plunger rod locking portion (via 66/77).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the snap-fit engagement members (elements 66 and 68 of Castanon), as taught by Castanon, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0092 of Castanon) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 9, Wright in view of Castanon discloses the locking device as claimed in claim 5, 
Castanon further teaches wherein the at least one locking nose (77) each has a beveled upper surface facing towards a proximal open end of the plunger rod locking portion and a bottom side extending radially inwards into the chamber formed by the plunger rod locking portion (see fig. 14).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the snap-fit engagement members (elements 66 and 68 of Castanon), as taught by Castanon, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0092 of Castanon) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 15, Wright discloses 
A syringe assembly (fig. 1A) comprising: 
a syringe barrel (2) having a distal end (distal end of 2), an open proximal end (open proximal end of 2) opposite to the distal end (see fig. 1A), a sidewall (sidewall of 2) extending between the distal end and the open proximal end defining a chamber (48), and a flange (51) provided adjacent said open proximal end (see fig. 1A); 
a plunger (40) disposed within the chamber (48) of the syringe barrel (2); 
a plunger rod (36) associated with the plunger (40) and connected with the plunger (via 37, see fig. 3), a proximal end of the plunger rod (proximal end of 36) being formed disc-shaped (see figs. 1A and 4 for element 50); and 
a locking device (52, figs. 1A and 4), which is mounted to the flange (51) adjacent said proximal end (proximal end of 2) by positive-fit (see fig. 1E); wherein 
said locking device (52) comprises 
a mounting portion (53/54/55, fig. 1A) for mounting the locking device (52) to the flange (51) adjacent said proximal end (proximal end of 2) by positive-fit (see fig. 1E), and 
a plunger rod locking portion (56) for locking (par. 0079) the axial position of the plunger rod (36) after use of the syringe (par. 0079), wherein 
a communication channel (channel formed within 55/56, fig. 4) is formed in the locking device (52) for enabling insertion of the plunger rod (36) into the open proximal end of the barrel (open proximal end of 2) via the plunger rod locking portion (56) and the mounting portion (53/54/55); wherein 
a width of the communication channel (channel formed within 55/56) is larger inside the plunger rod locking portion (56) to form a chamber (57) for receiving the disc-shaped proximal end (50) of the plunger rod (36) after use of the syringe (see par. 0079).

Wright only discloses in par. 0079, the disc-shaped proximal end 50 of the plunger rod 36 is received within chamber 57 of the locking device 52 as the plunger rod 36 is depressed into the barrel 2. The wall 56 is relatively tight fitting with the disc-shaped proximal end 50 such that it is very difficult if not impossible for the disc-shaped proximal end 50 to be pulled outwardly for the syringe to be reused. Wright is silent about the plunger rod locking portion comprises at least one positive locking device configured to positively lock the axial position of the plunger rod by positive-fit engagement with the disc-shaped proximal end of the plunger rod, for locking the plunger rod at or near a foremost axial position of a distal end of the plunger rod in the barrel after use of the syringe.
However, Castanon teaches a plunger rod locking portion (86, figs. 13-14 and par. 0092) for locking an axial position of the plunger rod (28) after use of the syringe (see fig. 15) wherein the plunger rod locking portion (86) comprises at least one positive locking device (66) configured to positively lock the axial position of the plunger rod (28) by positive-fit engagement (66/68) with the disc-shaped proximal end (76, fig. 14) of the plunger rod (28), for locking the plunger rod (28) at or near a foremost axial position of a distal end of the plunger rod (28) in the barrel after use of the syringe (see fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s plunger rod locking portion by adding the snap-fit engagement members (elements 66 and 68 of Castanon), as taught by Castanon, for the purpose of further holding and locking the plunger rod inside the circular wall of the plunger rod locking portion (par. 0092 of Castanon) to prevent any accidentally proximal movement of the plunger rod after use of the syringe.
Regarding claim 17, see the rejection of claim 5 above.
Regarding claim 18, see the rejection of claim 6 above.
Regarding claim 19, see the rejection of claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783